    Case 2:18-cv-09253-JCZ-JVM Document 56-2 Filed 09/08/20 Page 1 of 3
                                      Southeast Louisiana Veterans Health
    Department of Veterans Affairs    Care System New Orleans, LA 70112


                                                Numbered Memorandum

                                                          119-3
                                                        June 30, 2017


                        MEDICATION MANAGEMENT POLICY

1. PURPOSE: The purpose of this Numbered Memorandum is to outline policy and
procedures to follow in the planning, selection and procurement, storage, prescribing or
ordering, preparing and dispensing, administration, monitoring and evaluation of effects
on patients of medications and pharmaceutical supplies at Southeast Louisiana
Veterans Health Care System (SLVHCS).

2. POLICY:

    a. Professional, legal, and administrative control of medication will be maintained by
Pharmacy Service. All medications will be dispensed by licensed pharmacists. Policy
and procedures affecting the processing, dispensing, administration, monitoring,
selection, procurement, storage, prescribing or ordering, administration, and monitoring
effects on the patient of drugs at SLVHCS will be coordinated by Pharmacy Service,
medical staff, nursing personnel, and other disciplines, as appropriate.

   b. Background

       (1) SLVHCS is a multi-division, multi-outpatient clinic site Health Care System,
providing a comprehensive range of outpatient pharmacy services to approximately
40,000 patients. The specialty fields of psychiatry, medicine and surgery represented at
the Health Care System creates a highly diverse patient population. The Outpatient
Pharmacy provides medications and services for ambulatory patients pursuant to and
consistent with current Joint Commission standards, VHA handbook 1108.05, VHA
Directives and SLVHCS Policies and Procedures.
     Case 2:18-cv-09253-JCZ-JVM Document 56-2 Filed 09/08/20 Page 2 of 3

                                                          Numbered Memorandum 119-3


       (6) Drugs are ordered from various authorized sources but primarily purchased
through the wholesaler. McKesson in Memphis, TN, provides Monday through Friday
overnight deliveries for items ordered on the previous day. In the event of non-stock or
shorted items, drop-shipments are obtained from other McKesson warehouses and
various individual manufacturers. Medications designated as available for dispensing or
administering are reviewed annually by the P&T Committee.

3. RESPONSIBILITIES: The Pharmacy Chief is responsible for this policy in its
entirety, except as otherwise specifically indicated

   a. Authorized Prescribers:

        (1) Authorized prescribers are those providers with prescribing privileges. They
are responsible for prescribing medications consistent with their licensure, clinical
privileges and these guidelines, as well as seeking and obtaining the required consults
for indicated medications.
approval in emergent cases) before prescribing medications for non-FDA approved


recommendations.

       (2) Authorized prescribers are responsible for safeguarding VA Form 10-2577F,
(prescription form) issued to them for use and reporting any loss to their Service Chief,
who in turn will report it to the Chief of Staff and Chief of Pharmacy.

       (3) Authorized prescribers are responsible for ordering all medications utilizing
the Computerized Patient Record System (CPRS) or when required, (i.e., Class II
Controlled Substances, research medications, etc.), they must be written on VA Form
10-2577F, VA Prescription Form, or VA Form 10-                                , in
addition to being ordered in CPRS

            (a) Orders or prescriptions for medication and supplies may be prescribed by
fully qualified VA staff physicians, dentists, physician assistants, nurse practitioners,
clinical pharmacy specialists, and podiatrists. Physician assistants, nurse practitioners,
and clinical pharmacy specialists may write only for medications as defined in their
Scope of Practice.

          (b) Medications are to be prescribed following evidence-based practices.
Indications for medications should be clearly identified and should be approved by the
Food and Drug Administration (FDA) for the indication. If a medication is not approved
by the FDA for an indication, the prescriber must receive approval from Pharmacy and
Therapeutics Committee prior to use.

           (c) In order to reduce polypharmacy, prescribers are to order medications
and supplies only for active, documented disease processes or when prophylactic
treatment is proven to be beneficial in prevention based on peer-reviewed evidence.



                                                                                            3
     Case 2:18-cv-09253-JCZ-JVM Document 56-2 Filed 09/08/20 Page 3 of 3

                                                           Numbered Memorandum 119-3


   b. Nursing Service and all staff administering medications

      (1)
performed by clinicia
response to the prescribed medications and actual or potential medication-related
problems.

       (2) It is the responsibility of staff administering medications to observe the patient
for significant risks, allergic reactions, or other adverse effects, especially when the
therapeutic efficacy needs to be determined. Observations will be completed as outlined
in these guidelines; regardless of the route the medication is administered. Patients are
encouraged and advised to report to their physician, nurse, or pharmacist whether or
not this first-time medication was helpful and if they experienced any adverse effects or
reactions. The patient medication sheets (PMI) are included with the prescriptions and
encourage reporting of any adverse reactions to the medicine.

     (3) Clinicians and staff administering medications are responsible for ensuring
documentation of events such as medication errors and adverse drug reactions.

   c. Pharmacists

       (1)
appropriateness of drug, dose, route, schedule and compatibility with other drugs and
the timely dispensing of the medication. The pharmacist will verify the label content of a
medication processed and labeled by a pharmacy technician and ensure accurate
records are maintained for all medications dispensed. Pharmacy will be responsible for
the inventory control and records for issuance of VA Form 2577F.

     (2) Pharmacists are responsible for the control, labeling, and dispensing of all
drugs, for sequestering drugs recalled or discontinued by the manufacturer, and for
managing all drugs returned to pharmacy.

       (3) Pharmacists are responsible for entering adverse drug events into the VA
Adverse Drug Event Reporting (VADER) program. Patient Safety is responsible for
tracking adverse drug events and medication errors. This report is presented quarterly
to the P&T Committee.

      (4) Pharmacists are responsible for ensuring their work spaces, where
medications are prepared and processed, are kept clean, orderly, well lit and free of
clutter, distraction, and noise.

      (5) Pharmacists are responsible for the timely dispensing and processing. The
average outpatient prescription processing time must be 30 minutes or less. The time
the process starts is upon the patient presenting to the outpatient pharmacist and
processing initiates, and concludes when the prescription is released for pick-up by the
patient.



                                                                                           4
